Citation Nr: 1535951	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2011 decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran does not have hypertension.

2. In a May 2015 statement, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to service connection for an eye disability; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for an eye disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends he has hypertension secondary to his service-connected diabetes.

The Veteran's VA treatment records reflect that he has been prescribed Lisinopril for blood pressure since May 2009.  At that time the Veteran presented to a VA clinic to establish care, was found to have a blood pressure of 136/95, was assessed with hypertension, and was started on Lisinopril.  However, subsequent VA records do not list hypertension among the Veteran's problem list.  The Board further notes that a review of the Veteran's records from approximately the 12 months prior to May 2009 show the following blood pressure readings but do not indicate the Veteran was taking any blood pressure medication: 123/83, 122/85, 128/70, 120/67, 120/67, 116/76, and 125/82.

A VA opinion was obtained in January 2015 as to whether the Veteran currently has hypertension.  The examiner noted that the May 2009 assessment appeared to be based on the single, borderline blood pressure reading of 136/95, while records showed earlier blood pressure readings to be normal.  The examiner further noted that at the Veteran's November 14, 2014 VA appointment his prescription for Lisinopril had been expired for a month and the Veteran was noted to be noncompliant with taking his medications, yet the Veteran's blood pressure was 118/76, which would be considered normal, at that visit.  The examiner concluded that the Veteran does not have hypertension.

The Board notes that under Note (1) under Diagnostic Code 7101 hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104 (2014).

The Board gives significant probative weight to the opinion of the January 2015 VA examiner as he reviewed the Veteran's medical records both prior to and after his having been prescribed Lisinopril.  While the Board acknowledges the VA has continued to renew the Veteran's Lisinopril prescription, the Board finds that the most probative evidence does not support that the Veteran currently has hypertension.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As the Board finds that a preponderance of the evidence is against finding that the Veteran has hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and potentially relevant private treatment records identified by the Veteran.  The Board notes that although the correctional institution records identified by the Veteran on a Form 21-4142a submitted in December 2014 have not been obtained, the VA has made reasonable attempts to do so, and has notified the Veteran of those attempts.  Further, the Veteran has identified the records as spanning the dates from 2001 to 2004, years before the Veteran has reported being diagnosed with hypertension, suggesting a lack of relevancy to this claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2015.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and reviewed the Veteran's claims file.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Withdrawal of Eye Disability Claim

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In a May 2015 statement, the Veteran indicated that he did not disagree with the RO's decision denying his eye disability claim.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

Service connection for hypertension is denied.

The appeal in the matter of entitlement to service connection for an eye disability is dismissed.

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


